

117 HR 4505 RH: Commerce, Justice, Science, and Related Agencies Appropriations Act, 2022
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 70117th CONGRESS1st SessionH. R. 4505[Report No. 117–97]IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Cartwright, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLMaking appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2022, and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, and for other purposes, namely:IDepartment of CommerceInternational Trade AdministrationOperations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, to carry out activities associated with facilitating, attracting, and retaining business investment in the United States, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; not to exceed $325,000 for purchase of armored vehicles without regard to the general purchase price limitations; purchase of insurance on official motor vehicles; and rental of tie lines, $577,415,000, of which $80,000,000 shall remain available until September 30, 2023: Provided, That $11,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided further, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities. Bureau of Industry and SecurityOPERATIONS AND ADMINISTRATIONFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Control Reform Act of 2018 (subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019; Public Law 115–232; 132 Stat. 2208; 50 U.S.C. 4801 et seq.), and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $143,410,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationECONOMIC DEVELOPMENT ASSISTANCE PROGRAMSFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), as amended, $382,500,000 to remain available until expended: Provided, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act.SALARIES AND EXPENSESFor necessary expenses of administering the economic development assistance programs as provided for by law, $50,610,000: Provided, That funds provided under this heading may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976; title II of the Trade Act of 1974; sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), as amended; and the Community Emergency Drought Relief Act of 1977.Minority business development agencyMINORITY BUSINESS DEVELOPMENTFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprises, including expenses of grants, contracts, and other agreements with public or private organizations, $70,023,000.Economic and statistical analysisSALARIES AND EXPENSESFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $120,500,000, to remain available until September 30, 2023.Bureau of the censusCURRENT SURVEYS AND PROGRAMSFor necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $309,865,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.PERIODIC CENSUSES AND PROGRAMS(INCLUDING TRANSFER OF FUNDS)For necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics for periodic censuses and programs provided for by law, $1,132,537,000, to remain available until September 30, 2023: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $3,556,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census. National telecommunications and information administrationSALARIES AND EXPENSESFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $89,531,000, to remain available until September 30, 2023; of which $26,700,000 shall remain available until expended for the purposes of an advanced communications research site: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.PUBLIC TELECOMMUNICATIONS FACILITIES, PLANNING AND CONSTRUCTIONFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration. United states patent and trademark officeSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,993,851,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2022, so as to result in a fiscal year 2022 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2022, should the total amount of such offsetting collections be less than $3,993,851,000, this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,993,851,000 in fiscal year 2022 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That the budget of the President submitted for fiscal year 2023 under section 1105 of title 31, United States Code, shall include within amounts provided under this heading for necessary expenses of the USPTO any increases that are expected to result from an increase promulgated through rule or regulation in offsetting collections of fees and surcharges assessed and collected by the USPTO under any law in either fiscal year 2022 or fiscal year 2023: Provided further, That from amounts provided herein, not to exceed $13,500 shall be made available in fiscal year 2022 for official reception and representation expenses: Provided further, That in fiscal year 2022 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the Employees FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologySCIENTIFIC AND TECHNICAL RESEARCH AND SERVICES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the National Institute of Standards and Technology (NIST), $937,570,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.INDUSTRIAL TECHNOLOGY SERVICESFor necessary expenses for industrial technology services, $331,500,000, to remain available until expended, of which $275,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $56,500,000 shall be for the Manufacturing USA Program (formerly known as the National Network for Manufacturing Innovation).CONSTRUCTION OF RESEARCH FACILITIESFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $100,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials for fiscal year 2023 that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years. National oceanic and atmospheric administrationOPERATIONS, RESEARCH, AND FACILITIES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; pilot programs for State-led fisheries management, notwithstanding any other provision of law; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $4,425,787,000, to remain available until September 30, 2023: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $246,171,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program; Fisheries Data Collections, Surveys, and Assessments; Fisheries Management Programs and Services; and Interjurisdictional Fisheries Grants: Provided further, That not to exceed $67,867,000 shall be for payment to the Department of Commerce Working Capital Fund: Provided further, That of the $4,689,458,000 provided for in direct obligations under this heading, $4,425,787,000 is appropriated from the general fund, $246,171,000 is provided by transfer, and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary: Provided further, That of the amounts appropriated under this heading, $23,980,000 shall be used for the projects, and in the amounts, specified in the table immediately following the paragraph NOAA Community Project Funding in the report accompanying this Act. Provided further, That the amounts made available for the projects referenced in the preceding proviso may not be transferred for any purpose.PROCUREMENT, ACQUISITION AND CONSTRUCTION(INCLUDING TRANSFER OF FUNDS)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,985,000,000, to remain available until September 30, 2024, except that funds provided for acquisition and construction of vessels and aircraft, and construction of facilities shall remain available until expended: Provided, That of the $1,998,000,000 provided for in direct obligations under this heading, $1,985,000,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials for fiscal year 2023 that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction. PACIFIC COASTAL SALMON RECOVERYFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2023: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the federally recognized Tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of Tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds. FISHERMEN'S CONTINGENCY FUNDFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $349,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.FISHERIES FINANCE PROGRAM ACCOUNTSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2022, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936. Departmental managementSALARIES AND EXPENSESFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $87,500,000: Provided, That no employee of the Department of Commerce may be detailed or assigned from a bureau or office funded by this Act or any other Act to offices within the Office of the Secretary of the Department of Commerce for more than 90 days in a fiscal year unless the individual's employing bureau or office is fully reimbursed for the salary and expenses of the employee for the entire period of assignment using funds provided under this heading. Provided further, That amounts made available to the Department of Commerce in this or any prior Act may not be transferred pursuant to section 508 of this or any prior Act to the account funded under this heading, except in the case of extraordinary circumstances that threaten life or property.RENOVATION AND MODERNIZATIONFor necessary expenses for the renovation and modernization of the Herbert C. Hoover Building, $1,100,000.NONRECURRING EXPENSES FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses for technology modernization projects of the Department of Commerce, $126,900,000, of which $20,000,000 shall be available for a business application system modernization, to remain available until September 30, 2024, and of which $106,900,000 shall be available for cybersecurity risk mitigation, to remain available until expended: Provided, That amounts in the Department of Commerce Nonrecurring Expenses Fund (Fund) may be transferred to other appropriation accounts of the Department of Commerce as may be necessary to carry out technology modernization projects for which such amounts are otherwise available: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any such transfer: Provided further, That any unobligated balances of expired discretionary funds transferred to the Fund, as authorized by section 111 of title I of division B of Public Law 116–93, may be obligated only after the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of the planned use of funds. OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $37,087,000: Provided, That notwithstanding section 6413 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), an additional $2,000,000, to remain available until expended, shall be derived from the Public Safety Trust Fund for activities associated with carrying out investigations and audits related to the First Responder Network Authority (FirstNet).General provisions—Department of commerce(INCLUDING TRANSFER OF FUNDS)101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2022: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000, the life cycle cost of the Polar Follow On Program is $6,837,900,000, the life cycle cost for the Geostationary Operational Environmental Satellite R–Series Program is $11,700,100,000, and the life cycle cost for the Space Weather Follow On Program is $692,800,000.105.Notwithstanding any other provision of law, the Secretary of Commerce may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian Tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 109.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, Tribal government, Territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2023, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 110.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the Bureau of the Census, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available.111.Amounts provided by this Act for the Hollings Manufacturing Extension Partnership under the heading National Institute of Standards and Technology—Industrial Technology Services shall not be subject to cost share requirements under 15 U.S.C. 278k(e)(2): Provided, That the authority made available pursuant to this section shall be elective for any Manufacturing Extension Partnership Center that also receives funding from a State that is conditioned upon the application of a Federal cost sharing requirement. 112.The Secretary of Commerce, or the designee of the Secretary, may waive the matching requirements under sections 306 and 306A, and the cost sharing requirements under section 315, of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455, 1455a, and 1461) as necessary for amounts made available under this Act under the heading Operations, Research, and Facilities under the heading National Oceanic and Atmospheric Administration. This title may be cited as the Department of Commerce Appropriations Act, 2022.IIDEPARTMENT OF JUSTICEGeneral administrationSALARIES AND EXPENSESFor expenses necessary for the administration of the Department of Justice, including the purchase and hire of passenger motor vehicles, $148,264,000, of which $4,000,000 shall remain available until September 30, 2023, and of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.JUSTICE INFORMATION SHARING TECHNOLOGY(INCLUDING TRANSFER OF FUNDS)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $113,024,000, to remain available until expended: Provided, That the Attorney General may transfer up to $40,000,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Executive office for immigration review(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the administration of immigration-related activities of the Executive Office for Immigration Review, $891,190,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account, and of which not less than $28,500,000 shall be available for services and activities provided by the Legal Orientation Program: Provided, That not to exceed $50,000,000 of the total amount made available under this heading shall remain available until September 30, 2026. Office of inspector generalFor necessary expenses of the Office of Inspector General, $127,184,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character: Provided, That not to exceed $4,000,000 shall remain available until September 30, 2023. United states parole commissionSALARIES AND EXPENSESFor necessary expenses of the United States Parole Commission as authorized, $14,238,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed. Legal activitiesSALARIES AND EXPENSES, GENERAL LEGAL ACTIVITIES(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $1,077,673,000, of which not to exceed $50,000,000 for litigation support contracts and information technology projects, including cybersecurity and hardening of critical networks, shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to the Criminal Division for official reception and representation expenses: Provided further, That $10,000,000 shall be for the Civil Rights Division for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice, including compliance with consent decrees or judgements entered into under such section 210401: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and Civil Rights Division enforcement of other Federal statutes that protect the right to vote, including the Help America Vote Act of 2002 (Public Law 107–252), the National Voter Registration Act of 1993 (Public Law 103–31), the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99–410), the Civil Rights Act of 1870 (Act of May 31, 1870, ch. 114), Civil Rights Act of 1957 (Public Law 85–315), Civil Rights Act of 1960 (Public Law 86–449), Civil Rights Act of 1964 (Public Law 88–352), and the Americans with Disabilities Act of 1990 (Public Law 101–336), and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That any funds provided under this heading in prior appropriations Acts that remain available to the Civil Rights Division for the election monitoring program may be used for the purposes in the preceding proviso: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, $21,738,000, to be appropriated from the Vaccine Injury Compensation Trust Fund and to remain available until expended. SALARIES AND EXPENSES, ANTITRUST DIVISIONFor expenses necessary for the enforcement of antitrust and kindred laws, $201,176,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $138,000,000 in fiscal year 2022), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2022, so as to result in a final fiscal year 2022 appropriation from the general fund estimated at $63,176,000.SALARIES AND EXPENSES, UNITED STATES ATTORNEYSFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,534,248,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That $10,000,000 shall be for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice, including compliance with consent decrees or judgements entered into under such section 210401: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking. UNITED STATES TRUSTEE SYSTEM FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the United States Trustee Program, as authorized, $246,593,000, to remain available until expended, of which not more than $37,000,000 may be transferred and deposited into the Chapter 7 Trustee Fund established under section 330(e) of title 11, United States Code, for payment to trustees serving in cases under chapter 7 of such title (in addition to the amounts paid under section 330(b) of such title), and of which not more than $260,000 may be transferred and deposited into the special fund established under section 1931(a) of title 28, United States Code: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees deposited into the Fund pursuant to section 589a of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees deposited into the Fund in fiscal year 2022, net of amounts necessary to pay refunds due depositors, exceed $246,593,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2022, net of amounts necessary to pay refunds due depositors, and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2022 appropriation from the general fund estimated at $0.SALARIES AND EXPENSES, FOREIGN CLAIMS SETTLEMENT COMMISSIONFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,434,000.FEES AND EXPENSES OF WITNESSES For fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $25,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act. SALARIES AND EXPENSES, COMMUNITY RELATIONS SERVICE (INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Community Relations Service, $22,000,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. ASSETS FORFEITURE FUNDFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSALARIES AND EXPENSESFor necessary expenses of the United States Marshals Service, $1,625,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $25,000,000 shall remain available until expended. CONSTRUCTION For construction in space that is controlled, occupied, or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended. FEDERAL PRISONER DETENTIONFor necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $2,165,000,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System.National security divisionSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For expenses necessary to carry out the activities of the National Security Division, $123,093,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Interagency law enforcementINTERAGENCY CRIME AND DRUG ENFORCEMENTFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $550,458,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSALARIES AND EXPENSESFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $10,219,858,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That $5,000,000 shall be for the Corruption/Civil Rights Section for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice, including compliance with consent decrees or judgements entered into under such section 210401: Provided further, That not to exceed $284,000 shall be available for official reception and representation expenses. CONSTRUCTIONFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities, and sites by purchase, or as otherwise authorized by law; conversion, modification, and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $61,895,000, to remain available until expended. Drug enforcement administrationSALARIES AND EXPENSESFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,408,522,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses: Provided, That, notwithstanding section 3672 of Public Law 106–310, up to $10,000,000 may be used to reimburse States, units of local government, Indian Tribal Governments, other public entities, and multi-jurisdictional or regional consortia thereof for expenses incurred to clean up and safely dispose of substances associated with clandestine methamphetamine laboratories, conversion and extraction operations, tableting operations, or laboratories and processing operations for fentanyl and fentanyl-related substances which may present a danger to public health or the environment. Bureau of alcohol, tobacco, firearms and explosivesSALARIES AND EXPENSESFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,554,461,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $25,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal prison system SALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,865,000,000: Provided, That not less than $409,483,000 shall be for the programs and activities authorized by the First Step Act of 2018 (Public Law 115–391), of which not less than 2 percent shall be transferred to and merged with the appropriation for Research, Evaluation and Statistics for the National Institute of Justice to carry out evaluations of programs and activities related to such Act: Provided further, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available until expended for necessary operations: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities. BUILDINGS AND FACILITIESFor planning, acquisition of sites, and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $185,000,000, to remain available until expended: Provided, That labor of United States prisoners may be used for work performed under this appropriation.FEDERAL PRISON INDUSTRIES, INCORPORATEDThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation. LIMITATION ON ADMINISTRATIVE EXPENSES, FEDERAL PRISON INDUSTRIES, INCORPORATEDNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and local justice activitiesOffice on violence against womenVIOLENCE AGAINST WOMEN PREVENTION AND PROSECUTION PROGRAMS(INCLUDING TRANSFER OF FUNDS)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and the Abolish Human Trafficking Act (Public Law 115–392); and for related victims services, $753,800,000, to remain available until expended, of which $435,000,000 shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That any balances remaining available from prior year appropriations under this heading for tracking violence against Indian women, as authorized by section 905 of the 2005 Act, shall also be available to enhance the ability of Tribal Government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by section 534 of title 28, United States Code: Provided further, That some or all of such balances may be transferred, at the discretion of the Attorney General, to General Administration, Justice Information Sharing Technology for the Tribal Access Program for national crime information in furtherance of this purpose: Provided further, That the authority to transfer funds under the previous proviso shall be in addition to any other transfer authority contained in this Act: Provided further, That of the amount provided—(1) $223,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act;(2) $50,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act;(3) $2,500,000 is for the National Institute of Justice and the Bureau of Justice Statistics for research, evaluation, and statistics of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;(4) $22,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; and assistance to middle and high school students through education and other services related to such violence, of which $5,000,000 is to engage men and youth in preventing domestic violence, dating violence, sexual assault, and stalking: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program;(5) $70,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative, and up to $8,000,000 is for a domestic violence firearms lethality reduction initiative;(6) $100,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act;(7) $47,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act;(8) $38,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act, of which $19,000,000 is for grants to Historically Black Colleges and Universities, Hispanic-Serving Institutions, and Tribal colleges, which shall not be subject to the restrictions of section 304(a)(2) of such Act;(9) $65,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act;(10) $10,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40801 of the 1994 Act;(11) $20,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program;(12) $10,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act;(13) $2,000,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act;(14) $2,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;(15) $1,000,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women;(16) $5,500,000 is for grants to assist Tribal Governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and(17) $3,500,000 is for the purposes authorized under the 2015 Act;(18)$20,300,000 is for a grant program to support restorative justice responses to domestic violence, dating violence, sexual assault, and stalking, including evaluations of those responses: Provided, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program;(19)$2,000,000 is for an initiative to support transgender victims of domestic violence, dating violence, sexual assault, and stalking: Provided, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this initiative;(20)$5,000,000 is for a National Deaf Services Line to provide remote services to Deaf victims of domestic violence, dating violence, sexual assault, and stalking: Provided, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this service line;(21)$5,000,000 is for an initiative to build the capacity of community-based organizations that serve victims of domestic violence, dating violence, sexual assault, and stalking in culturally specific and other underserved communities to apply for and manage Federal grant funding: Provided, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this initiative;(22)$40,000,000 is for culturally specific services for victims, as authorized by section 121 of the 2005 Act;(23)$2,000,000 is for grants for outreach and services to underserved populations, as authorized by section 120 of the 2005 Act;(24)$5,000,000 is to address emerging issues related to violence against women: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this initiative; and(25)$3,000,000 is for an initiative to support cross-designation of tribal prosecutors as Tribal Special Assistant United States Attorneys: Provided, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this initiative.Office of justice programsRESEARCH, EVALUATION AND STATISTICSFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21) (the PROTECT Act); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle C of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Prison Rape Elimination Act of 2003 (Public Law 108–79) (PREA); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198); the First Step Act of 2018 (Public Law 115–391); and other programs, $95,000,000, to remain available until expended, of which—(1) $50,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; and(2) $45,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle C of title II of the 2002 Act, and for activities authorized by or consistent with the First Step Act of 2018, of which $12,000,000 is for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; $1,000,000 is for research to study the root causes of school violence to include the impact and effectiveness of grants made under the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141); and $500,000 is for a feasibility study for an independent clearinghouse for online extremist content.STATE AND LOCAL JUSTICE ASSISTANCE(INCLUDING TRANSFER OF FUNDS)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351) (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle C of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Prison Rape Elimination Act of 2003 (Public Law 108–79); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); Kevin and Avonte’s Law (division Q of Public Law 115–141) (Kevin and Avonte’s Law); the Keep Young Athletes Safe Act of 2018 (title III of division S of Public Law 115–141) (the Keep Young Athletes Safe Act); the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141) (the STOP School Violence Act); the Fix NICS Act of 2018 (title VI of division S of Public Law 115–141); the Project Safe Neighborhoods Grant Program Authorization Act of 2018 (Public Law 115–185); the SUPPORT for Patients and Communities Act (Public Law 115–271); the Second Chance Reauthorization Act of 2018 (Public Law 115–391); the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84); the Ashanti Alert Act of 2018 (Public Law 115–401); and other programs, $3,045,469,000, to remain available until expended as follows—(1) $684,469,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c)), and the special rules for Puerto Rico under section 505(g), of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1—(A) $13,000,000 is for an Officer Robert Wilson III memorial initiative on Preventing Violence Against Law Enforcement and Ensuring Officer Resilience and Survivability (VALOR);(B) $8,000,000 is for an initiative to support evidence-based policing;(C) $10,000,000 is for an initiative to enhance prosecutorial decision-making;(D) $2,400,000 is for the operation, maintenance, and expansion of the National Missing and Unidentified Persons System;(E) $10,00,000 is for a grant program for State and local law enforcement to provide officer training on responding to individuals with mental illness or disabilities;(F) $4,000,000 is for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315;(G) $17,000,000 is for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79);(H) $3,000,000 is for the Missing Americans Alert Program (title XXIV of the 1994 Act), as amended by Kevin and Avonte's Law of 2018 (division Q of Public Law 115–141);(I) $4,000,000 is for the establishment of a national center on forensics at an accredited university of higher education with affiliate medical and law schools, in partnership with a co-located full-service State department of forensic science with a medical examiner function;(J) $20,000,000 is for grants authorized under the Project Safe Neighborhoods Grant Authorization Act of 2018 (Public Law 115–185);(K) $15,000,000 is for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review;(L) $14,000,000 is for community-based violence prevention initiatives;(M) $6,000,000 is for a national center for restorative justice;(N) $1,000,000 is for the purposes of the Ashanti Alert Communications Network as authorized under the Ashanti Alert Act of 2018 (Public Law 115–401);(O) $7,000,000 is for a grant program to replicate family-based alternative sentencing pilot programs;(P) $1,000,000 is for a grant program to support child advocacy training in post-secondary education;(Q) $9,000,000 is for a rural violent crime initiative, including assistance for law enforcement;(R) $3,000,000 is for grants to States and units of local government to deploy managed access systems to combat contraband cell phone use in prison; (S) $5,000,000 is for the development of best practices for and the creation of local task forces on public safety innovation consistent with section 501(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151(a)) as if the amendments to such section in section 366(a) of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021, were enacted into law;(T)$15,000,000 is for technical assistance grants to law enforcement agencies, consistent with requirements as described in section 224 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021, regarding reporting data on the use of force by law enforcement officers;(U)$5,000,000 is for competitive grants or contracts to law enforcement agencies, for the purpose of developing and implementing data collection programs on hit rates for stops and searches by law enforcement agencies, consistent with requirements as described in subsections (a) and (b) of section 333 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021;(V)$7,200,000 is for grants to support State and local law enforcement agencies in complying with law enforcement reform efforts as a result of litigation, including consent decrees, out-of court settlements, memoranda of understanding, findings, technical assistance, and recommendation letters provided by reform authorities; (W)$42,000,000 is for grants to provide training programs for State and local law enforcement officers on racial profiling, implicit bias, de-escalation, use of force and a duty to intervene, and procedural justice; and(X)$102,769,000 is for discretionary grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation), which shall be used for the projects, and in the amounts, specified under the heading, Byrne Discretionary Community Project Grants, in the report accompanying this Act, and of which $2,015,000 shall be for related agency administrative expenses: Provided, That such amounts may not be transferred for any other purpose:Provided, That of the grant awards funded from amounts provided under this paragraph and not otherwise specified under subparagraphs (A) through (X), each applicant shall provide an assurance that, for each fiscal year covered by an application, the applicant will use not less than 10 percent of the total amount of the grant award for the fiscal year to develop and implement best practice devices and systems to eliminate racial profiling, including training to prevent racial profiling and to encourage more respectful interaction with the public, for the acquisition and use of technology to facilitate the accurate collection and analysis of data, for the development and acquisition of feedback systems and technologies that identify law enforcement agents or units of agents engaged in, or at risk of engaging in, racial profiling or other misconduct, and for the establishment and maintenance of an administrative complaint procedure or independent auditor program: 
Provided further, That of the grant awards funded from amounts provided under this paragraph and not otherwise specified under subparagraphs (A) through (X), each applicant shall provide an assurance that, for each fiscal year covered by an application, the applicant shall use not less than 5 percent of the total amount of the grant award for the fiscal year to assist law enforcement agencies of the applicant, including campus public safety departments, to gain or maintain accreditation from certified law enforcement accreditation organizations, consistent with the requirements as described in section 113 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021: 
Provided further, That of the grant awards funded from amounts provided under this paragraph and not otherwise specified under subparagraphs (A) through (X), each applicant shall provide an assurance that the applicant shall use not less than 5 percent of the total amount of the grant award for the fiscal year to study and implement effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies, consistent with the requirements as described in section 114 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021: 
Provided further, That of the grant awards funded from amounts provided under this paragraph and not otherwise specified under subparagraphs (A) through (X), each applicant shall provide an assurance that, for each fiscal year covered by an application, the applicant shall use not less than 5 percent of the total amount of the grant award for the fiscal year to develop policies and procedures in compliance with part OO of the 1968 Act, as if section 382(b) of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021 were enacted into law: 
Provided further, That for purposes of this paragraph, the term applicant means a recipient and a subrecipient of funds under a program described in this paragraph: 
Provided further, That awards hereunder shall not be subject to restrictions or special conditions that are the same as (or substantially similar to) those imposed on awards under such subpart in fiscal year 2018 that forbid interference with Federal law enforcement;
				
 (2)$244,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(I)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(I)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities;(3) $95,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4;(4) $13,000,000 for a grant program to prevent and address economic, high technology, white collar, and Internet crime, including as authorized by section 401 of Public Law 110–403, of which $2,500,000 is for intellectual property enforcement grants including as authorized by section 401, and $2,000,000 is for grants to develop databases on Internet of Things device capabilities and to build and execute training modules for law enforcement;(5) $20,500,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities;(6) $30,000,000 for the Patrick Leahy Bulletproof Vest Partnership Grant Program, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 shall be transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing, and evaluation programs;(7) $1,000,000 for the National Sex Offender Public Website;(8) $100,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180) and Fix NICS Act of 2018;(9) $33,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act;(10) $158,000,000 for DNA-related and forensic programs and activities, of which—(A) $120,000,000 is for the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303);(B) $19,000,000 is for other local, State, and Federal forensic activities;(C) $13,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and(D) $6,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405;(11) $60,000,000 for community-based grant programs to improve the response to sexual assault, including assistance for investigation and prosecution of related cold cases;(12) $14,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act;(13) $50,000,000 for assistance to Indian Tribes;(14) $125,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199) and by the Second Chance Reauthorization Act of 2018 (Public Law 115–391), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed—(A)$8,000,000 is for a program to improve State, local, and Tribal probation or parole supervision efforts and strategies;(B)$5,000,000 is for children of incarcerated parents demonstration programs to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy;(C)and $5,000,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, of which no less than $500,000 shall be used for a project that provides training, technical assistance, and best practices: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; (15) $458,000,000 for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid, stimulant, and substance use disorders consistent with underlying program authorities, of which—(A) $110,000,000 is for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act;(B) $45,000,000 is for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416);(C) $40,000,000 is for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act;(D) $40,000,000 is for a veterans treatment courts program;(E) $33,000,000 is for a program to monitor prescription drugs and scheduled listed chemical products; and(F) $190,000,000 is for a comprehensive opioid, stimulant, and substance abuse program;(16) $2,500,000 for a competitive grant program authorized by the Keep Young Athletes Safe Act;(17) $87,000,000 for grants to be administered by the Bureau of Justice Assistance for purposes authorized under the STOP School Violence Act; (18) $3,000,000 for grants to State and local law enforcement agencies for the expenses associated with the investigation and prosecution of criminal offenses involving civil rights, authorized by the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 (Public Law 114–325);(19) $70,000,000 for grants to State, local, and Tribal law enforcement agencies to conduct educational outreach and training on hate crimes and to investigate and prosecute hate crimes, as authorized by section 4704 of the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84); (20)$30,000,000 for grants to support community-based approaches to advancing justice and reconciliation, facilitating dialogue between all parties, building local capacity, de-escalating community tensions, and preventing hate crimes through conflict resolution and community empowerment and education;(21)$95,000,000 for initiatives to improve police-community relations, of which $35,000,000 is for a competitive matching grant program for purchases of body-worn cameras and related expenses for State, local, and Tribal law enforcement; $35,000,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction; and $25,000,000 is for an Edward Byrne Memorial criminal justice innovation program;(22)$400,000,000 for Law Enforcement Accountability Grants, of which—(A)$350,000,000 is for grants to hold law enforcement accountable in the courts: Provided, That of the amounts provided under this subparagraph, $100,000,000 shall be for grants to assist States in conducting pattern and practice investigations at the State level, consistent with the requirements as described in section 103(b) of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021: Provided further, That of the amounts provided under this subparagraph, $250,000,000 shall be for grants to States and Tribal Governments to assist in implementing statutes providing for independent investigation of law enforcement officers, consistent with the requirements as described in section 104 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021; and(B)$50,000,000 is for Law Enforcement Trust and Integrity Grant Programs: Provided, That of the amounts provided under this subparagraph,(i)$25,000,000 shall be for grants to allow community-based organizations to study management and operations standards for law enforcement agencies, consistent with the requirements as described in subsections (b) and (c) of section 114 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021; and(ii)$25,000,000 shall be for grants to develop pilot programs and implement effective standards and programs, consistent with the requirements as described in subsections (c) and (d) of section 114 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021;(23)$10,000,000 for emergency law enforcement assistance for events occurring during or after fiscal year 2022, as authorized by section 609M of the Justice Assistance Act of 1984 (34 U.S.C. 50101);(24)$90,000,000 for a community violence intervention initiative;(25)$40,000,000 for an incentivization program for red flag and gun licensing laws;(26)$10,000,000 for a pilot program for gun buyback and relinquishment;(27)$25,000,000 for a public defender improvement program;(28)$20,000,000 for regional sexual assault investigative training academies and related activities;(29)$50,000,000 for a grant pilot program to provide legal representation to immigrant children and families seeking asylum and other forms of legal protection in the United States;(30)$2,000,000 for a study of lethality assessment programs;(31)$10,000,000 for a grant program for crisis stabilization and community reentry;(32)$10,000,000 for a pilot program to reduce pretrial incarceration; and(33)$5,000,000 for a police misconduct database:Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.JUVENILE JUSTICE PROGRAMSFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (Public Law 93–415) (the 1974 Act); title I of the Omnibus Crime Control and Safe Streets Act of 1968 (title I of the 1968 Act) (Public Law 90–351); the Violent Crime Control and Law Enforcement Act of 1994 (the 1994 Act) (Public Law 103–322); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the PROTECT Act (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401) (the 2008 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); the Juvenile Justice Reform Act of 2018 (Public Law 115–385); the Victims of Crime Act of 1984 (chapter XIV of title II of Public Law 98–473) (the 1984 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198); section 530C of title 28, United States Code; and other juvenile justice programs, $494,000,000, to remain available until expended as follows—(1) $80,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local, and Tribal juvenile justice residential facilities;(2) $110,000,000 for youth mentoring grants;(3) $60,000,000 for delinquency prevention, of which, pursuant to sections 261 and 262 of the 1974 Act—(A) $6,000,000 shall be for grants to prevent trafficking of girls;(B) $14,000,000 shall be for the Tribal Youth Program;(C) $500,000 shall be for an Internet site providing information and resources on children of incarcerated parents;(D) $9,000,000 shall be for competitive grants focusing on girls in the juvenile justice system;(E) $12,000,000 shall be for an initiative relating to youth affected by opioids, stimulants, and other substance use; and(F) $10,000,000 shall be for an initiative relating to children exposed to violence;(4) $40,000,000 for programs authorized by the Victims of Child Abuse Act of 1990;(5) $109,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act);(6) $5,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; (7) $10,000,000 for a program to improve juvenile indigent defense;(8)$50,000,000 for an initiative relating to alternatives to youth incarceration;(9)$10,000,000 for a community violence intervention initiative; and(10)$20,000,000 for the Juvenile Accountability Block Grants program as authorized by part R of title I of the 1968 Act and for purposes of grants funded pursuant to the appropriation made under this paragraph, Guam shall be considered a state:Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (6) may be used for training and technical assistance: Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs. PUBLIC SAFETY OFFICER BENEFITS(INCLUDING TRANSFER OF FUNDS)For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $34,800,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Community oriented policing servicesCOMMUNITY ORIENTED POLICING SERVICES PROGRAMS(INCLUDING TRANSFER OF FUNDS)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the American Law Enforcement Heroes Act of 2017 (Public Law 115–37); the Law Enforcement Mental Health and Wellness Act (Public Law 115–113) (the LEMHW Act); the SUPPORT for Patients and Communities Act (Public Law 115–271); and the Supporting and Treating Officers In Crisis Act of 2019 (Public Law 116–32) (the STOIC Act), $450,881,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading—(1) $245,000,000 is for grants under section 1701 of title I of the 1968 Act (34 U.S.C. 10381) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (I) of such section: Provided, That, notwithstanding section 1704(c) of such title (34 U.S.C. 10384(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That of the amounts appropriated under this paragraph, $29,500,000 is for improving Tribal law enforcement, including hiring, equipment, training, anti-methamphetamine activities, and anti-opioid activities: Provided further, That of the amounts appropriated under this paragraph $44,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act, which shall be transferred to and merged with Research, Evaluation, and Statistics for administration by the Office of Justice Programs: Provided further, That of the amounts appropriated under this paragraph, no less than $3,000,000 is to support the Tribal Access Program: Provided further, That of the amounts appropriated under this paragraph, $8,000,000 is for training, peer mentoring, mental health program activities, and other support services as authorized under the LEMHW Act and STOIC Act: Provided further, That of the amounts appropriated under this paragraph, no less than $4,000,000 is for grant programs to develop best practices for, and to create, civilian review boards, as defined by section 1709(8) of part Q of title I of the 1968 Act as if H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021 were enacted into law;(2) $11,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199);(3) $15,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers;(4) $35,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration;(5) $53,000,000 is for competitive grants to be administered by the Community Oriented Policing Services Office for purposes authorized under the STOP School Violence Act (title V of division S of Public Law 115–141); (6) $35,000,000 is for community policing development activities in furtherance of section 1701 of title I of the 1968 Act (34 U.S.C. 10381); and(7)$56,881,000 is for a law enforcement technologies and interoperable communications program, and related law enforcement and public safety equipment, of which $55,766,000 shall be used for the projects, and in the amounts, specified under the heading, Community Oriented Policing Services, Technology and Equipment Community Projects, in the report accompanying this Act, and of which $1,115,000 shall be for related agency administrative expenses: Provided, That such amounts may not be transferred for any other purpose: Provided further, That grants funded by such amounts shall not be subject to section 1703 of title I of the 1968 Act (34 U.S.C. 10383).General provisions—Department of justice (INCLUDING TRANSFER OF FUNDS) 201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 202.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.203.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 202 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons.204.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section: Provided further, That this section shall not apply to the following—(1)paragraph 1(X) under the heading State and Local Justice Assistance; and(2)paragraph (7) under the heading Community Oriented Policing Services Programs. 205.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner.206.(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes.(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 207.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice.208.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the report accompanying this Act, and to any use of deobligated balances of funds provided under this title in previous years.209.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated.210.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code.211.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Justice Assistance, and Juvenile Justice Programs—(1)up to 2 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and(2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. This section shall not apply to paragraph 1(X) under the heading State and Local Justice Assistance. 212.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2019 through 2022 for the following programs, waive the following requirements:(1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2976(g)(1) of such part (34 U.S.C. 10631(g)(1)).(2)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30305(c)(3)), the requirements of section 6(c)(3) of such Act. 213.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109(a)) shall not apply to amounts made available by this or any other Act.214.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.215.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under such authorities as have been enacted for Performance Partnership Pilots in appropriations acts in prior fiscal years and the current fiscal year.216.During fiscal year 2022, amounts credited to and made available in the Department of Justice Working Capital Fund as an offsetting collection pursuant to section 11013 of Public Law 107–273 shall be so credited and available as provided in that section.217.None of the funds made available by this Act may be used by the Executive Office for Immigration Review to implement case performance numeric metrics that are linked to performance evaluations for individual immigration judges.218.None of the funds made available by this Act may be used to relocate the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Canine Training Center or the ATF National Canine Division.219.None of the funds made available by this Act under paragraph (1) under the heading State and Local Justice Assistance, or under the heading Community Oriented Policing Services, may be awarded to a State or unit of local government unless the Attorney General of the United States certifies that the State or unit of local government—(1)maintains adequate policies and procedures designed to eliminate racial profiling in law enforcement, and has eliminated any existing practices that permit or encourage racial profiling in law enforcement;(2)requires each law enforcement officer in the State or unit of local government to complete training programs on racial profiling, implicit bias, de-escalation, use of force and a duty to intervene in cases where another law enforcement officer is using excessive force against a civilian, and procedural justice;(3)has in effect a law that prohibits law enforcement officers in the State or unit of local government from using a chokehold or carotid hold, consistent with the requirements as described in section 363 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021;(4)has in effect a law that prohibits law enforcement officers in the State or unit of local government from using less lethal force, consistent with the requirements as described in section 364 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021;(5)has in effect a law that prohibits law enforcement officers in the State or unit of local government from using deadly force, consistent with the requirements as described in section 364 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021;(6)has in effect a law that prohibits the issuance of a no-knock warrant in a drug case, consistent with the requirements as described in section 362 of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021;(7)has provided the Attorney General of the United States a law enforcement practices report that includes information on the race, ethnicity, age, and gender of the officers and employees of the law enforcement agency and of members of the public involved in—(A)traffic violation stops;(B)pedestrian stops;(C)frisk and body searches;(D)instances during which officers or employees of the law enforcement agency used deadly force, including—(i)a description of when and where deadly force was used, and whether it resulted in death;(ii)a description of deadly force directed against an officer or employee and whether it resulted in injury or death; and(iii)the law enforcement agency’s justification for use of deadly force, if the agency determines it was justified; and(8)shall not make such funds available to a law enforcement agency that has entered into or renewed any contractual arrangement, including a collective bargaining agreement with a labor organization, that—(A)would prevent the Attorney General from seeking or enforcing equitable or declaratory relief against a law enforcement agency engaging in a pattern or practice of unconstitutional misconduct; or(B)conflicts with any terms or conditions contained in a consent decree.220.None of the funds appropriated by this title shall be made available for any law enforcement agency of any State, unit of local government, or federally recognized Tribal government unless the Attorney General of the United States has certified that such agency has begun or completed the process of obtaining accreditation from a law enforcement accreditation organization (as defined in section 112(2) of H.R. 1280 of the 117th Congress as passed by the House of Representatives on March 3, 2021) approved by the Attorney General of the United States. 221.None of the funds made available by this Act under paragraph (1) under the heading State and Local Justice Assistance, or under the heading Community Oriented Policing Services, may be awarded to a State or unit of local government unless the Attorney General of the United States certifies that the State or unit of local government has in effect a law that—(1)makes it a criminal offense for any person acting under color of law of the State or unit of local government to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and(2)prohibits a person charged with an offense described herein from asserting the consent of the other individual as a defense.In the case of a multi jurisdictional or regional consortium that would be eligible to receive funds under the Community Oriented Policing Services grant program, if any member of that consortium is a State or unit of local government that does not have in effect a law described in paragraphs (1) and (2), that consortium shall not be eligible to receive such funds. 222.NATIONAL TASK FORCE ON LAW ENFORCEMENT OVERSIGHT.(a)EstablishmentThere is established within the Department of Justice a task force to be known as the Task Force on Law Enforcement Oversight (hereinafter in this section referred to as the Task Force). (b)CompositionThe Task Force shall be composed of individuals appointed by the Attorney General, who shall appoint not less than 1 individual from each of the following:(1)The Special Litigation Section of the Civil Rights Division.(2)The Criminal Section of the Civil Rights Division.(3)The Federal Coordination and Compliance Section of the Civil Rights Division.(4)The Employment Litigation Section of the Civil Rights Division.(5)The Disability Rights Section of the Civil Rights Division.(6)The Office of Justice Programs.(7)The Office of Community Oriented Policing Services (COPS).(8)The Corruption/Civil Rights Section of the Federal Bureau of Investigation.(9)The Community Relations Service.(10)The Office of Tribal Justice.(11)The Unit within the Department of Justice assigned as a liaison for civilian review boards.(c)Powers and DutiesThe Task Force shall consult with professional law enforcement associations, labor organizations, and community-based organizations to coordinate the process of the detection and referral of complaints regarding incidents of alleged law enforcement misconduct.This title may be cited as the Department of Justice Appropriations Act, 2022.IIISCIENCEOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $7,152,000.National space councilFor necessary expenses of the National Space Council, in carrying out the purposes of title V of Public Law 100–685 and Executive Order No. 13803, hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, $1,965,000: Provided, That notwithstanding any other provision of law, the National Space Council may accept personnel support from Federal agencies, departments, and offices, and such Federal agencies, departments, and offices may detail staff without reimbursement to the National Space Council for purposes provided herein.National aeronautics and space administrationSCIENCEFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $7,969,500,000, to remain available until September 30, 2023: Provided, That, $2,250,000,000 shall be for Earth Science; $3,234,800,000 shall be for Planetary Science; $1,446,300,000 shall be for Astrophysics; $175,400,000 shall be for the James Webb Space Telescope; $773,000,000 shall be for Heliophysics, and $90,000,000 shall be for Biological and Physical Science.AERONAUTICSFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $935,000,000, to remain available until September 30, 2023. SPACE TECHNOLOGYFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $1,280,000,000, to remain available until September 30, 2023: Provided, That $227,000,000 shall be for On-orbit Servicing, Assembly, and Manufacturing 1: Provided further, That $110,000,000 shall be for the development, production, and demonstration of a nuclear thermal propulsion system, of which $80,000,000 shall be for the design of a flight demonstration system.EXPLORATIONFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $7,279,300,000, to remain available until September 30, 2023: Provided, That not less than $1,406,700,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,635,900,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously to be used to the maximum extent practicable, including for Earth to Moon missions and Moon landings: Provided further, That of the amounts provided for SLS, not less than $579,000,000 shall be for SLS Block 1B development, including the Exploration Upper Stage and associated systems including related facilitization, to support an SLS Block 1B mission available to launch in 2025 in addition to the planned Block 1 missions for Artemis 1 through Artemis 3: Provided further, That $690,000,000 shall be for Exploration Ground Systems and associated Block 1B activities, including $165,300,000 for a second mobile launch platform: Provided further, That the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated system that includes the SLS, the Orion Multi-Purpose Crew Vehicle, and associated ground systems that will ensure a crewed launch as early as possible, as well as a system-based funding profile for a sustained launch cadence that contemplates the use of an SLS Block 1B cargo variant with an 8.4 meter fairing: Provided further, That $2,546,700,000 shall be for exploration research and development.SPACE OPERATIONSFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control, and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,961,300,000, to remain available until September 30, 2023.SCIENCE, TECHNOLOGY, ENGINEERING, AND MATHEMATICS ENGAGEMENTFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $147,000,000, to remain available until September 30, 2023, of which $26,000,000 shall be for the Established Program to Stimulate Competitive Research and $60,000,000 shall be for the National Space Grant College and Fellowship Program.SAFETY, SECURITY AND MISSION SERVICESFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,030,000,000, to remain available until September 30, 2023: Provided, That if available balances in the Science, Space, and Technology Education Trust Fund are not sufficient to provide for the grant disbursements required under the third and fourth provisos under such heading in the Department of Housing and Urban Development-Independent Agencies Appropriations Act, 1989 (Public Law 100–404) as amended by the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1995 (Public Law 103–327) up to $1,000,000 shall be available from amounts made available under this heading to make such grant disbursements: Provided further, That of the amounts appropriated under this heading, $8,850,000 shall be used for the projects, and in the amounts, specified in the table under the heading NASA Community Projects in the report accompanying this Act: Provided further, That the amounts made available for the projects referenced in the preceding proviso may not be transferred for any other purpose.CONSTRUCTION AND ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $390,300,000, to remain available until September 30, 2027: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2022 in an amount not to exceed $20,000,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $46,000,000, of which $500,000 shall remain available until September 30, 2023.ADMINISTRATIVE PROVISIONS(INCLUDING TRANSFERS OF FUNDS)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any funds transferred to Construction and Environmental Compliance and Restoration for construction activities shall not increase that account by more than 20 percent. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Not to exceed 5 percent of any appropriation provided for the National Aeronautics and Space Administration under previous appropriations Acts that remains available for obligation or expenditure in fiscal year 2022 may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this provision shall retain its original availability and shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by the National Aeronautics and Space Administration at the theme, program, project, and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Not more than 40 percent of the amounts made available in this Act for the Gateway; Advanced Cislunar and Surface Capabilities; Commercial LEO Development; Human Landing System; and Lunar Discovery and Exploration, excluding the Lunar Reconnaissance Orbiter, may be obligated until the Administrator submits a multi-year plan to the Committees on Appropriations of the House of Representatives and the Senate that identifies estimated dates, by fiscal year, for Space Launch System flights to build the Gateway; the commencement of partnerships with commercial entities for additional LEO missions to land humans and rovers on the Moon; and conducting additional scientific activities on the Moon. The multi-year plan shall include key milestones to be met by fiscal year to achieve goals for each of the lunar programs described in the previous sentence and funding required by fiscal year to achieve such milestones, as well as funding provided in fiscal year 2022 and previous years.Not more than 20 percent or $50,000,000, whichever is less, of the amounts made available in the current-year Construction and Environmental Compliance and Restoration (CECR) appropriation may be applied to CECR projects funded under previous years’ CECR appropriations. Use of current-year funds under this provision shall be treated as a reprogramming of funds under section 505 of this act and shall not be available for obligation except in compliance with the procedures set forth in that section.National science foundationRESEARCH AND RELATED ACTIVITIESFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $7,695,729,000, to remain available until September 30, 2023, of which not to exceed $544,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation. MAJOR RESEARCH EQUIPMENT AND FACILITIES CONSTRUCTIONFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $249,000,000, to remain available until expended.EDUCATION AND HUMAN RESOURCESFor necessary expenses in carrying out science, mathematics, and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $1,274,270,000, to remain available until September 30, 2023.AGENCY OPERATIONS AND AWARD MANAGEMENTFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $390,017,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2022 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.OFFICE OF THE NATIONAL SCIENCE BOARDFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,600,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $20,420,000, of which $400,000 shall remain available until September 30, 2023.ADMINISTRATIVE PROVISIONS(INCLUDING TRANSFER OF FUNDS)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 20 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation (NSF) shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of any planned divestment through transfer, decommissioning, termination, or deconstruction of any NSF-owned facilities or any NSF capital assets (including land, structures, and equipment) valued greater than $2,500,000.This title may be cited as the Science Appropriations Act, 2022.IVRELATED AGENCIESCommission on civil rightsSALARIES AND EXPENSESFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $13,000,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a): Provided further, That notwithstanding the preceding proviso, $1,000,000 shall be used to separately fund the Commission on the Social Status of Black Men and Boys. Equal employment opportunity commissionSALARIES AND EXPENSESFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; non-monetary awards to private citizens; and up to $31,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $445,933,000, of which $41,443,00 shall remain available until September 30, 2023: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission.International trade commissionSALARIES AND EXPENSESFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $118,500,000, to remain available until expended. Legal services corporationPAYMENT TO THE LEGAL SERVICES CORPORATIONFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $600,000,000, of which $557,400,000 is for basic field programs and required independent audits; $5,600,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $25,000,000 is for management and grants oversight; $5,000,000 is for client self-help and information technology; $5,000,000 is for a Pro Bono Innovation Fund; and $2,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996d(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.ADMINISTRATIVE PROVISION—LEGAL SERVICES CORPORATIONNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2021 and 2022, respectively: Provided, That for purposes of applications of such sections 501 and 502, any requirement relating to the proportion of attorneys including the governance of a body providing legal assistance shall be deemed to be satisfied if at least 33 percent of such governance is composed of attorneys otherwise meeting the criteria established by section 1007(c) of the Legal Services Corporation Act (42 U.S.C 2996f(c)).Marine mammal commissionSALARIES AND EXPENSESFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $4,000,000.Office of the united states trade representativeSALARIES AND EXPENSESFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $57,800,000, of which $1,000,000 shall remain available until expended: Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses. TRADE ENFORCEMENT TRUST FUND(INCLUDING TRANSFER OF FUNDS)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act. State justice instituteSALARIES AND EXPENSESFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $7,600,000, of which $500,000 shall remain available until September 30, 2023: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government.VGeneral provisions(including rescissions)(including transfer of funds)501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2022, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project, or activity; (2) eliminates a program, project, or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs, or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects, or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project, or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.506.(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations.(b)(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions.(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 507.(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation.(b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter.(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property.509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $2,600,000,000 shall not be available for obligation until the following fiscal year: Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation: (1) $10,000,000 shall be transferred to the Department of Justice Office of Inspector General and remain available until expended for oversight and auditing purposes associated with this section; and (2) 5 percent shall be available to the Office for Victims of Crime for grants, consistent with the requirements of the Victims of Crime Act, to Indian Tribes to improve services for victims of crime. 511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.513.(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed.(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude—(1)any matter described in section 552(b) of title 5, United States Code; and(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes.(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract.(d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 514.(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has—(1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government;(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and(3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation.(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has—(1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks;(2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. 515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government.516.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of—(1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement;(2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or(3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement. 517.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts.518.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 519.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2022 until the enactment of the Intelligence Authorization Act for fiscal year 2022.520.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. (RESCISSIONS)521.(a)Of the unobligated balances available to the Department of Justice, the following funds are hereby permanently rescinded, not later than September 30, 2022, from the following accounts in the specified amounts—(1)Working Capital Fund, $108,400,000; (2)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $15,000,000;(3)State and Local Law Enforcement Activities, Office of Justice Programs, $90,000,000; and(4)State and Local Law Enforcement Activities, Community Oriented Policing Services, $15,000,000. (b)The Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2022, specifying the amount of each rescission made pursuant to subsection (a).(c)The amounts rescinded in subsection (a) shall not be from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to the concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.(d)The rescissions contained in this section shall not apply to funds provided in this Act.522.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 523.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless—(1)such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States; (2)such conference is a scientific conference and the department or agency head determines that such attendance is in the national interest and notifies the Committees on Appropriations of the House of Representatives and the Senate within at least 15 days of that determination and the basis for that determination; or(3)such conference pertains to diplomatic relations.524.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following:(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts.(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts.(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States.(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 525.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation.526.(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA), the Office of Science and Technology Policy (OSTP), or the National Space Council (NSC) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act.(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA.(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA, OSTP, or NSC, after consultation with the Federal Bureau of Investigation, have certified—(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights.(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 527.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity. 528.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, the National Space Council, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate not later than 45 days after the date of enactment of this Act. 529.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract.530.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration. 531.None of the funds made available under this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana. 532.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 533.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1993 Small Area Income and Poverty Estimates, the 2000 decennial census, and the most recent Small Area Income and Poverty Estimates, or any Territory or possession of the United States.534.(a)Not later than 180 days after the date of enactment of this Act, the Director of the Federal Bureau of Investigation shall work with the Administrator of the General Services Administration to transmit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate, a report on the construction of a new headquarters for the Federal Bureau of Investigation in the National Capital Region.(b)The report transmitted under subsection (a) shall be consistent with the requirements of section 3307(b) of title 40, United States Code, and include a summary of the material provisions of the construction and full consolidation of the Federal Bureau of Investigation in a new headquarters facility, including all the costs associated with site acquisition, design, management, and inspection, and a description of all buildings and infrastructure needed to complete the project.535.(a)None of the funds made available by this Act may be used to prevent a Member of Congress from entering any facility of the Federal government for the purpose of conducting oversight, or to require a Member of Congress to coordinate the Member’s entrance into such a facility through an office of the executive branch (such as a Congressional liaison office or a Congressional relations office) for the purpose of conducting oversight, if, not fewer than 48 hours before the Member enters the facility, the Member notifies the appropriate personnel of the facility or the office of the executive branch of the Member’s intent to enter the facility.(b)Subsection (a) does not apply with respect to a Member of Congress if—(1)the Member’s entrance into the facility is not related to the Member’s official and representational duties; or(2)the Member lacks the appropriate security clearance required for individuals entering the facility.(c)In this section, the term Member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. This Act may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2022.July 19, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed